ADVISORY ACTION
	Applicants’ submission under AFCP 2.0 has been found proper and has been afforded further consideration.  Applicants’ arguments were not found to be persuasive, and if entered, applicants’ proposed amendment to the claims would not overcome the rejections of record.  Applicants’ proposed amendments to the claims and remarks were discussed with JooHee Lee in a telephone conversation on June 7, 2022.
	Applicants’ proposed amendment to the claims would combine the limitations of claims 7, 9 and 11, with claim 1, however for those reasons as advanced in the final rejection dated March 11, 2022 applicants’ claims, including the features required by claims 7, 9 and 11 are not found to distinguish over the prior art.
	Applicants argue that Chen merely reports overlapping ranges but does not describe or recognize that Fe-Al intermetallic compounds can be formed, and fails to indicate or appreciate how to prevent formation of β-Mn.  However a reference may suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest a composition to achieve the same advantage or result discovered by applicant.  Further the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP 2112 I).  Chen et al. do not disclose or suggest the formation of Fe-Al intermetallics or β-Mn.  Further one of ordinary skill in the art would expected substantially identical compositions to have substantially identical structure and properties.  Given that Chen et al. discloses a composition substantially identical to the composition claimed by applicants, as discussed in the rejections above, the composition of Chen et al. would be expected to have substantially identical structure and properties. 
	In the case where a reference teaches a composition overlapping with the range of proportions claimed, a prima facie case of obviousness exists.  Applicants can establish non-obviousness by demonstrating that a claimed range is critical, such as by establishing the claimed proportions yield a product exhibiting unexpected results.  For these reasons, and for those reasons as set forth in the final rejection dated March 11, 2022, neither the present claims, nor applicants’ proposed amendment to the claims, are found to establish a patentable distinction over the steel alloy of Chen et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784